Citation Nr: 0948242	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-36 615	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) and depressive disorder with anxiety 
and psychophysiological gastrointestinal reaction, evaluated 
as 30 percent disabling prior to April 30, 2007, and as 50 
percent disabling thereafter.

4.  Entitlement to an increased rating for residuals of 
perforation right ventricle with retained intercardiac 
foreign body, evaluated as zero percent disabling.

5.  Entitlement to an increased rating for muscle groups I 
and III of the left pectoral region, status post-left 
thoracotomy, evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board notes that the Portland, Oregon 
RO has jurisdiction of the Veteran's claims.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2009.  A transcript of the hearing 
is of record.

The issues of entitlement to service connection for tinnitus 
and hearing loss, and the issue of entitlement to an 
increased rating for residuals of perforation right ventricle 
with retained intercardiac foreign body are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  By a November 1981 rating decision, the RO denied the 
Veteran's claim for service connection for tinnitus; the 
Veteran did not appeal.

2.  The evidence related to the Veteran's claim for service 
connection for tinnitus that was received since the November 
1981 rating decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  Prior to April 30, 2007, the Veteran's service-connected 
PTSD and depressive disorder with anxiety and 
psychophysiological gastrointestinal reaction was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

4.  Since April 30, 2007, the Veteran's service-connected 
PTSD and depressive disorder with anxiety and 
psychophysiological gastrointestinal reaction is manifested 
by occupational and social impairment, with reduced 
reliability and productivity.

5.  The Veteran's service connected injury to muscle groups I 
and III of the left pectoral region, status post-left 
thoracotomy, is manifested by severe disability.


CONCLUSIONS OF LAW

1.  A November 1981 rating decision denying service 
connection for tinnitus is final; new and material evidence 
sufficient to reopen the Veteran's claim has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).  

2.  The criteria for a rating in excess of 30 percent prior 
to April 30, 2007, and in excess of 50 percent thereafter, 
for PTSD and depressive disorder with anxiety and 
psychophysiological gastrointestinal reaction have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for an increased rating for injury to muscle 
groups I and III of the left pectoral region, status post-
left thoracotomy, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Codes 5301, 5303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits of the Claims

Claim to Reopen

The Veteran was denied service connection in November 1981.  
The claim was denied because the Veteran's STRs did not show 
tinnitus.  Notice of the denial was sent to the Veteran on 
November 20, 1981; the Veteran did not appeal.  The Veteran 
applied to have his claim reopened in correspondence received 
in May 2004.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the November 
1981 rating decision consisted of the Veteran's STRs.  

The relevant evidence received since the November 1981 denial 
consists of a VA examination in January 2005 and the 
Veteran's contentions, including testimony at his June 2009 
hearing.  The examination shows that the Veteran had 
tinnitus, but it was opined to not be related to his military 
service.  The Veteran reported that he began noticing it five 
years earlier, but that before then, it had been periodic in 
nature.  The Veteran contends that his tinnitus first began 
in service.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim of service connection for tinnitus, namely, evidence 
that it began in military service, the Board finds that it is 
both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for tinnitus, and the application to reopen will therefore be 
granted.

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  

PTSD and depressive disorder with anxiety and 
pyschophysiological gastrointestinal reaction

The Veteran contends that he is entitled to higher ratings 
for his psychiatric disabilities and a separate rating for 
his pyschophysiological gastrointestinal reaction.

The Veteran's PTSD and depressive disorder with anxiety and 
psychophysiological gastrointestinal reaction has been 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

Here, the Veteran's psychiatric disabilities have been rated 
as 30 percent disabling prior to April 30, 2007, and as 50 
percent disabling thereafter.  The Board consequently will 
consider the Veteran's rating as staged by the RO.

The evidence shows that prior to April 30, 2007, the evidence 
more nearly approximates the criteria required for a 30 
percent rating.  At the Veteran's January 2005 VA 
examination, the examiner opined that the Veteran suffered 
mild occupational impairment and moderate social impairment.  
The Veteran reported being married for 35 years, and having 
relationships with his children and grandchildren.  He had 
been employed with the same employer for 36 years and 
reported that he got along well with bosses and co-workers.  
His Global Assessment of Functioning (GAF) score was 60.  
Based on the evidence of record, the Board finds that a 
rating higher than 30 percent prior to April 30, 2007, is not 
warranted at any time.

The evidence since April 30, 2007, indicates that the 
Veteran's psychiatric disabilities more nearly approximate 
the criteria required for the currently assigned 50 percent 
rating.  At the June 2007 VA examination, the Veteran did not 
have occupational impairment.  He was opined to have moderate 
social and emotional impairment, and no occupational 
impairment due to his symptoms of depression and anxiety 
disorders.  The Veteran reported having a strained 
relationship with his wife and children, and having no close 
friends.  He denied any occupational problems; rather, he 
reported being a workaholic and being able to do everything 
at work.  He had daily panic attacks, although he did not 
report near-continuous panic or depression affecting the 
ability to function independently.  His GAF score was 53-55, 
which the examiner opined indicated moderate overall 
emotional impairment.

In sum, the evidence shows that a 50 percent rating was not 
warranted prior to April 30, 2007, and a rating higher than 
50 percent is not warranted thereafter.

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been 53-55 
and 60.  According to the DSM-IV, a GAF score of 51-60 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

The Board finds that the Veteran's higher GAF score of 60 
prior to April 30, 2007, coincides with his stated symptoms 
and the rating of 30 percent.  The Board also finds that the 
Veteran's lower GAF score of 53-55 after April 30, 2007, 
coincides with his stated symptoms and his current rating of 
50 percent.  Here, although all of the Veteran's GAF scores 
are indicative of a moderate disability, the Board finds that 
since the Veteran's higher score of 60 is at the top of the 
DSM-IV for moderate disability, it is not indicative of the 
more disabling symptoms represented by the Veteran's GAF 
score of 53-55 and a higher rating of 50 percent.  In any 
case, the Veteran's assigned GAF scores are not dispositive 
of the evaluation and must be considered in light of the 
actual symptoms experienced by the Veteran.    

The Board also finds that a separate rating is not warranted 
for the Veteran's pyschophysiological gastrointestinal 
reaction.  Here, the Veteran's disability has been diagnosed 
as both a physical condition and a mental disorder.  Pursuant 
to 38 C.F.R. § 4.126(d), the Veteran's disability has been 
evaluated using the diagnostic code representing the more 
dominant (more disabling) aspect of the Veteran's condition.  

With regards to the Veteran's pyschophysiological 
gastrointestinal reaction, a VA examination in December 2006 
shows that the Veteran reported being diagnosed with 
irritable bowel syndrome (IBS) about 1969.  He had had 
alternating diarrhea, occasional constipation, bloating, 
gastric reflux, and a feeling of a nervous lower 
gastrointestinal (GI) tract since 1969.  He reported that in 
periods of increased anxiety, he had increased cramping and 
diarrhea.  His stools were normal.  He denied any nausea and 
vomiting, and rarely had constipation.  He reported that a 
colonoscopy was within normal limits.  He had no bowel or 
bladder incontinence.  The examiner opined that irritable 
bowel baseline manifestations were mild cramping with 
diarrhea.  He also opined that the Veteran would be expected 
to have an increase in the signs and symptoms with flares.  

At his hearing, the Veteran testified about having a gas 
buildup in his chest area that wakes him up, upset stomachs, 
diarrhea, heartburn, and acid reflux.  

The Board notes that IBS is evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7319, irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Under that 
Diagnostic Code, a noncompensable rating is for application 
when the disability is mild; disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is for application when the disability is moderate; 
frequent episodes of bowel disturbance with abdominal 
distress.  The highest rating available is 30 percent when 
there the disability is severe; diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Here, the evidence shows that the 
Veteran's pyschophysiological gastrointestinal reaction more 
nearly approximates no worse than the criteria required for a 
10 percent rating.  As noted above, the examiner opined that 
irritable bowel baseline manifestations were mild cramping 
with diarrhea, with increases in signs and symptoms during 
flares.  The evidence does not show that the 
pyschophysiological gastrointestinal reaction approximates 
the criteria required for a 30 percent rating.  The Board 
acknowledges that the Veteran reported having cramping and 
diarrhea; however, the cramping was opined to be mild.  
Diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress has not been shown.

As discussed above, the Veteran's mental disorder has been 
rated as 30 percent disabling prior to April 30, 2007, and as 
50 percent disabling thereafter.  Since the Veteran's 
physical condition would not be rated more than 10 percent 
disabling, the Board finds that based on the evidence, the 
Veteran's mental disorder is more disabling than the physical 
condition, and therefore, since the Veteran's disability has 
been diagnosed as both a physical condition and a mental 
disorder, a separate rating is not warranted.  See 38 C.F.R. 
§ 4.126(d) (2009).

The Board acknowledges the Veteran's contention that he 
should be awarded a separate rating for IBS.  However, 
38 C.F.R. § 4.126(d) prohibits the assignment of multiple 
ratings when a single disability has been diagnosed as both a 
physical condition and a mental disorder.  Here, the 
Veteran's disability has been diagnosed as PTSD and 
depressive disorder with anxiety and psychophysiological 
gastrointestinal reaction.  The Veteran can either be awarded 
a rating for his mental disorder, or his physical disorder, 
but not both.  The Board is bound by the law and therefore, a 
separate rating for IBS cannot be granted.  

Muscle groups I and III of the left pectoral region, status 
post-left thoracotomy

The Veteran contends that he is entitled to a higher rating 
for his left pectoral injury.  He also contends that he 
should be awarded separate ratings for each muscle group.

The Veteran's service-connected disability is rated in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5303 
(2009), as a muscle injury.  Muscle injuries are evaluated 
pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  38 
C.F.R. § 4.55(b).  The specific bodily functions of each 
group are listed at 38 C.F.R. § 4.73.

Under Diagnostic Codes 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

As stated above, the Veteran is rated under Diagnostic Code 
(DC) 5303.  DC 5303 applies to residuals of an injury to 
muscle group III, namely the intrinsic muscles of the 
shoulder girdle.  These muscles are: (1) pectoralis major I 
(clavicular) and (2) deltoid.  The function of these muscles 
is elevation and abduction of arm to level of shoulder, and 
to act with the extrinsic muscles of the shoulder girdle in 
forward and backward swing of the arm.  38 C.F.R. § 4.73, DC 
5303 (2009).

The criteria specify separate ratings for dominant and 
nondominant extremities.  Such a finding will be determined 
by the evidence of record, or by testing on VA examination.  
38 C.F.R. § 4.69 (2009).  As demonstrated by the medical 
evidence of record, the Veteran is right-handed and, as such, 
the non-dominant upper extremity disability ratings are 
applicable.

Under DC 5303, slight impairment is rated noncompensably.  A 
20 percent evaluation is assigned for a moderate injury.  A 
20 percent disability evaluation is warranted for a 
moderately severe muscle injury.  A 30 percent disability 
evaluation is contemplated when such impairment is severe.

Additional criteria for determining how to classify a muscle 
injury are set forth in 38 C.F.R. § 4.56 (2009).  The 
criteria consist of the type of injury, the history and 
complaints, and the objective findings.  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2009).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  See 38 
C.F.R. § 4.56(b) (2009).

Additionally, under 38 C.F.R. § 4.55 (2009):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
9(1) In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned. 9(2) In the case 
of an ankylosed shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees. See 38 
C.F.R. § 4.71, Plate I (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
T he functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (2008) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The Veteran seeks an increased disability rating for his 
service-connected disability.  The service-connected left 
pectoral region post-thoracotomy (his non-dominant upper 
extremity), is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5303, for injury to 
MG III.  The Board notes that although the Veteran has 
injuries to MG I and III, they have been combined to be rated 
under Diagnostic Code 5303 pursuant to 38 C.F.R. § 4.55(e), 
as they are muscle group injuries in the same anatomical 
region that do not act on the same joint.  Therefore, the 
evaluation for the most severely injured muscle group has 
been increased by one level and used as the combined 
evaluation for the affected muscle groups.

Here, the Veteran's injury is currently rated as 30 percent 
disabling on his non-dominant side; he is receiving the 
highest rating available under Diagnostic Code 5303.  Since 
the Veteran is receiving the highest rating available, the 
Board has considered whether a higher rating is warranted 
under alternate rating criteria.  
Diagnostic Code 5301, for injury to MG I, is applicable.  
Under that diagnostic code, the highest rating available for 
the non-dominant side is also 30 percent.  Therefore, a 
higher rating pursuant to Diagnostic Code 5301 is not 
available.  The diagnostic criteria for rating the shoulder 
and upper arm provide ratings in excess of 30 percent for 
impairment of the humerus (Diagnostic Code 5202) and 
ankylosis (Diagnostic Code 5200).  Under Diagnostic Code 
5202, a rating of 40 percent is available for fibrous union 
of the humerus.  At the Veteran's January 2005 VA 
examination, fibrous union of the humerus was not shown.  
Therefore, a higher rating is not warranted under Diagnostic 
Code 5202.  A 40 percent rating is warranted under Diagnostic 
Code 5200 for ankylosis, but the January 2005 examination did 
not reveal ankylosis either.  Therefore, a higher rating is 
not warranted under Diagnostic Code 5200.  

The Board acknowledges the Veteran's contention that he 
should be awarded separate ratings for MG I and III.  
However, as noted above, they are muscle group injuries in 
the same anatomical region that do not act on the same joint.  
MG I are the muscles that affect the upward rotation of the 
scalpula and elevation of the arm above shoulder level.  They 
include the trapezius, levator scapulae, and serratus magnus.  
See 38 C.F.R. § 4.73, Diagnostic Code 5301.  MG III are the 
muscles that affect the elevation and abduction of arm to 
level of shoulder; they act with the pectoralis major II 
(costosternal) and the latissimus dorsi and teres major in 
forward and backward swing of the arm.  They include the 
pectoralis major I (clavicular) and the deltoid.  See 
38 C.F.R. § 4.73, Diagnostic Code 5303.  

38 C.F.R. § 4.55(e) requires that muscle group injuries in 
the same anatomical region that do not act on the same joint 
be rated together; separate evaluations cannot be granted.  
The Board is bound by the law, and therefore, cannot award 
separate ratings for MGI and MG III.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the Veteran's 
PTSD and depressive disorder with anxiety and 
psychophysiological gastrointestinal reaction or injury to 
muscle groups I and III have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's PTSD and 
depressive disorder with anxiety and psychophysiological 
gastrointestinal reaction, and injury to muscle groups I and 
III have an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant was 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Mayfield, supra.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in October 2006.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

The Veteran was notified in correspondence dated in October 
2006 and December 2008 that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  Although the complete 
notice was not provided until after the RO initially 
adjudicated the Veteran's increased rating claims, the claims 
were properly re-adjudicated in March 2009, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the ratings issues were obtained 
in January 2005 and in June 2007.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted above, the Board finds that the January 
2005 and June 2007 VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
VA and post-service medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, 
the statements of the appellant, provide explanations for the 
opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).


ORDER

The claim of entitlement to service connection for tinnitus 
is reopened; to this limited extent, the appeal of this issue 
is granted.

Entitlement to an increased rating for PTSD and depressive 
disorder with anxiety and psychophysiological 
gastrointestinal reaction is denied.

Entitlement to an increased rating for muscle groups I and 
III status post-left thoracotomy is denied.


REMAND

The Veteran contends that his tinnitus and bilateral hearing 
loss are related to his military service.  He contends that 
his tinnitus and hearing loss began after the explosion in 
service that caused his shrapnel wounds.  The Veteran was 
awarded a Purple Heart; therefore, he is a combat veteran.  

The Veteran was afforded a VA audiological examination in 
January 2005; however no claims file was available for 
review, rendering the examination inadequate.  See Barr, 
supra.  The examination showed that the Veteran has bilateral 
hearing loss as defined by VA and tinnitus.  Additionally, 
the Veteran is a combat veteran and contends that he had 
acoustic trauma as a result of an in-service explosion that 
injured him.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran, rather, it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  

The Board finds that the Veteran's in-service acoustic trauma 
is consistent with the time, place and circumstances of such 
service.  Since in-service acoustic trauma is conceded, and 
the Veteran has current bilateral hearing loss and tinnitus, 
the Board finds that a remand is necessary for an adequate VA 
examination.

The Board also finds that additional development is needed 
for the Veteran's claim for an increased rating for residuals 
of perforation right ventricle with retained intercardiac 
foreign body.  The Veteran's disability has been rated as 
noncompensably disabling under Diagnostic Code 7003.  The 
criteria under Diagnostic Code 7003 require a finding of 
metabolic equivalents (METs).  Here, neither a private 
medical record in September 2004, nor the Veteran's VA 
examination in January 2005 include a METs finding, as 
required to apply the diagnostic code.  Therefore, the Board 
finds that a remand is necessary to afford the Veteran a new 
VA examination, to include an exercise treadmill test, so 
that the Veteran's METs rate can be reported.  

Additionally, the evidence indicates that the Veteran has 
palpitations, and has complained of irregular heartbeats.  
Accordingly, on remand, the agency of original jurisdiction 
(AMC) should consider whether Diagnostic Code 7010, 
supraventricular arrhythmias, or Diagnostic Code 7011, 
ventricular arrhythmias, would be a more appropriate 
diagnostic code to be used in rating the Veteran's service-
connected heart disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the 
following examinations:

a)  A VA audiological examination to assess 
whether his bilateral hearing loss and 
tinnitus are related to his military 
service.  The examiner is requested to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that his bilateral 
hearing loss and tinnitus are related to 
his military service.  The examiner should 
review the claims file, including a copy of 
this remand.  The examiner should note that 
in-service acoustic trauma has been 
conceded.

b)  A VA cardiologic examination in order 
to determine the current severity of the 
service-connected heart disability.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should render findings as to 
any symptoms such as dyspnea, fatigue, 
angina, dizziness, syncope or left 
ventricular dysfunction (and ejection 
fraction percentage related thereto).  The 
physician should also render findings as 
to the Veteran's specific workload, i.e., 
whether the Veteran's workload is:  (a) 
greater than 7 METs but less than 10; (b) 
greater than 5 METS but less than 7; (c) 
greater than 3 METs but less than 5; or, 
(d) 3 METs or less.

The claims folder and a copy of this 
decision must be reviewed by the examiners 
and the examiners should provide a 
complete rationale for any opinion given.  
The examiners should specifically identify 
that they have reviewed the claims file 
and medical records.

2.  The RO should then readjudicate the 
Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, 
and his increased rating claim for his 
heart disability, including the 
consideration of whether Diagnostic Code 
7010 or Diagnostic Code 7011 would be more 
appropriate for rating the heart 
disability.  If any claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


